GALSTON, District Judge.
The motion to set aside the verdict of the jury and for judgment in favor of the defendant must in all respects be denied. There was ample evidence from which the jury could draw the conclusion that the proximate cause of the injuries which the plaintiff sustained was owing solely to the negligence of the defendant. As to the amount of the verdict there is no reason why I should substitute my estimate for that of the jury. The injuries were of a serious nature, painful and disabling, and to a man of the plaintiff’s fine appearance, doubtless humiliating. Finally, the chatter of counsel with members of the jury after rendition of the verdict I must and do entirely disregard. McDonald v. Pless, 238 U.S. 264, 35 S.Ct. 783, 59 L.Ed. 1300. Settle order.